DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: In line 4, the recitation “when it is inclined” should be “when inclined”. In line 7, the recitation “its length” should be “a length thereof”.  
Claim 3 is objected to because of the following informalities: In line 8, the recitation “its length” should be “a length thereof”.  
Claim 4 is objected to because of the following informalities: In line 5, the recitation “when it is inclined” should be “when inclined”. In line 7, the recitation “its length” should be “a length thereof”.  
Claim 6 is objected to because of the following informalities: In line 7, the recitation “its length” should be “a length thereof”.  
Claim 12 is objected to because of the following informalities: In line 13, the recitation “it” should be “the air curtain”.  
Claim 13 is objected to because of the following informalities: In line 6, the recitation “its length” should be “a length thereof”.  
Claim 14 is objected to because of the following informalities: In line 9, the recitation “its length” should be “a length thereof”.  
Claim 15 is objected to because of the following informalities: In line 6, the recitation “when it is inclined” should be “when inclined”. In line 8, the recitation “its length” should be “a length thereof”.  
Claim 16 is objected to because of the following informalities: In line 8, the recitation “its length” should be “a length thereof”.  
Claim 17 is objected to because of the following informalities: In line 4, the recitation “when it is inclined” should be “when inclined”. In line 7, the recitation “its length” should be “a length thereof”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2014-108180 A (Okamura).
With respect to claim 1: Okamura discloses a riser plate for a shelf of a refrigerated display case, wherein the riser plate comprises: an inner plate component (extending piece 30) which forms an inner retaining surface configured to project upwards from a shelf plate of the shelf to retain products on the shelf plate when it is inclined relative to horizontal; and an outer fairing component which forms an outer guiding surface (in Fig. 2, the support plate 28 on the right side of the rectifying section 26 or card holding plate 32); wherein at least a portion of the outer guiding surface diverges along its length in a downward direction from the inner retaining surface (in a downward direction, plates 28 and 32 get further from extending piece 30); wherein the outer fairing component is hingedly connected to the inner plate component in order to allow an angle between the outer guiding surface and the inner retaining surface to be adjusted (Fig. 4).
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 707.07(f).
Regarding the recitation “configured to project upwards from a shelf plate of the shelf to retain products on the shelf plate when it is inclined relative to horizontal”, the claim as written does not positively the shelf plate. The claim does not positively recite an inclined shelf plate. Okamura meets the aforementioned recitation because the extending piece 30 would project upwards from a shelf plate and be capable of retaining products on the shelf plate when it is inclined relative to horizontal.
With respect to claim 2: See Figs. 3 and 5. The honeycomb structure in the rectifying section 26 is interpreted as “a flow control device” as claimed. The honeycomb structure controls the flow of air through the rectifying section 26.

Claim(s) 1, 3, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2008-083664 A (Matsuura).
With respect to claim 1: Matsuura discloses a riser plate for a shelf of a refrigerated display case, wherein the riser plate comprises: an inner plate component (mounting portion 2 and/or rising portion 2a) which forms an inner retaining surface configured to project upwards from a shelf plate of the shelf to retain products on the shelf plate when it is inclined relative to horizontal; and an outer fairing component (holder portion 3) which forms an outer guiding surface (outer surface of holder portion 3); wherein at least a portion of the outer guiding surface diverges along its length in a downward direction from the inner retaining surface (in a downward direction, holder portion 3 gets further from mounting portion 2); wherein the outer fairing component is hingedly connected to the inner plate component (using hinge 4) in order to allow an angle between the outer guiding surface and the inner retaining surface to be adjusted.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 707.07(f).
Regarding the recitations “for a shelf of a refrigerated display case” and “configured to project upwards from a shelf plate of the shelf to retain products on the shelf plate when it is inclined relative to horizontal”, the claim as written does not positively the shelf, display case, or shelf plate. The claim does not positively recite an inclined shelf plate. Matsuura meets the aforementioned recitations because the mounting portion 2 would project upwards from a shelf plate of a shelf in a refrigerated display case and be capable of retaining products on the shelf plate when it is inclined relative to horizontal.
With respect to claim 3: Matsuura discloses a kit of parts for forming a riser plate for a shelf of a refrigerated display case, wherein the kit of parts comprises: an inner plate component (mounting portion 2 and/or rising portion 2a) which forms an inner retaining surface of the riser plate that is configured to project upwards from a shelf plate of the shelf to retain products on the shelf plate; and a plurality of outer fairing components (holder portion 3 of Figs. 1-4 is a first outer fairing component; holder portion 3 of Figs. 5-7 is a second outer fairing component) interchangeably connectable with the inner plate component (mounting portion 2 is the same for Figs. 1-4 and Figs. 5-7) and each configured to form an outer guiding surface of the riser plate which diverges along at least a portion of its length from the inner retaining surface in a downward direction (in a downward direction, holder portion 3 gets further from mounting portion 2);4 38111079.1wherein the plurality of outer fairing components are each configured to provide a different angle between the outer guiding surface and the inner retaining surface (Figs. 4a-4c; Figs. 5-7).
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 707.07(f).
Regarding the recitations “for forming a riser plate for a shelf of a refrigerated display case” and “configured to project upwards from a shelf plate of the shelf to retain products on the shelf plate”, the claim as written does not positively the shelf, display case, or shelf plate. The claim does not positively recite products that are retained on the shelf plate. Matsuura meets the aforementioned recitations because the mounting portion 2 would project upwards from a shelf plate of a shelf in a refrigerated display case and be capable of retaining products on the shelf plate.
With respect to claim 6: Matsuura discloses a kit of parts comprising: a plurality of riser plates (embodiment of Figs. 1-4 is a first riser plate; Figs. 5-7 is a second riser plate; Figs. 8-11 is a third riser plate) interchangeably connectable to a shelf of a refrigerated display case (similarly to how each connects to display shelf 1), each of the riser plates comprising: an inner retaining surface (mounting portion 2 and/or rising portion 2a) configured to project upwards from a shelf plate of the shelf to retain products on the shelf plate; and an outer guiding surface (holder portion 3); wherein at least a portion of the outer guiding surface diverges along its length in a downward direction from the inner retaining surface (in a downward direction, holder portion 3 gets further from mounting portion 2); wherein the plurality of riser plates are each configured to provide a different angle between the outer guiding surface and the inner retaining surface.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2 and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-083664 A (Matsuura) as applied to claims 1 and 3 above, and further in view of US 2015/0374141 A1 (Wirth).
With respect to claims 2 and 7: Matsuura does not disclose the claimed “flow control device”. 
Wirth discloses a flow stabilizing device 28 combined with a shelf 17 of a refrigerated display case 2. The device 28 includes arms 36a/36b and stabilizing beams 38a/38b. The device 28 guides an air curtain 26, and extends in front of a product information strip 34 of the shelf 17. Beams 38a/38b define slots 39a/39b for the air curtain 26. The strip 34 has a channel for receiving tickets displaying information regarding the products on shelf portion 30, such as price. Wirth Figs. 4-5 show that the flow stabilizing device 28 makes the air curtain 26 less turbulent. The device 28 reduces convective heat losses ([0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add Wirth’s flow stabilizing device 28 to Matsuura’s display shelf 1, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to add the stabilizing device 28 to Matsuura’s display shelf 1 in order to stabilize an air flow in front of the shelf 1, in the same or similar way as in Wirth’s invention. It is obvious to add the stabilizing device 28 to Matsuura’s shelf 1 in order to adapt the shelf 1 for use in an open-front refrigerated display case with an air curtain.
With respect to claim 8: In the combination, Wirth’s stabilizing beam 38b meets “a stabilizing beam” as claimed. The slot 39b meets “a slot” as claimed. 
With respect to claim 9: In Wirth Fig. 5, the claimed “an angle of a chord line of the stabilizing beam” is the angle of a chord line of beam 38b. 
In Matsuura’s figures, the claimed “an angle of at least a portion of the outer guiding surface” is the angle of the exterior side of holder portion 3. This angle is adjustable via the hinge 4. 
By adjusting the angle of holder portion 3 using the hinge 4, according to the disclosed operation of Matsuura’s invention, it is obvious for the angle of holder portion 3 to correspond to the angle of a chord line of beam 38b. This meets/makes obvious the claim as written. 
With respect to claim 10: Similarly to the rejection of claim 9, it is obvious to adjust the angle of Matsuura’s holder portion 3 using the hinge 4 such that holder portion 3 is parallel to beam 38b. In such a position, the holder portion 3 and beam 38b form “a parallel sided passageway” as claimed. 
With respect to claim 11: Wirth’s beam 38b is the claimed “inner stabilizing beam”. Beam 38a is the claimed “second outer stabilizing beam”, and slot 39a is the claimed “outer slot”. 
With respect to claim 12: It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Matsuura’s shelf 1, as modified with Wirth’s stabilizing device 28, inside Wirth’s ORDC 2. 
Such a combination meets a refrigerated display case (ORDC 2) comprising: a refrigerated display area (display area 15); an air outlet (discharge grille 20) and an air inlet (intake grille 18) opening into the display area and spaced from one another;6 38111079.1a duct (duct 16) fluidically coupling the air inlet to the air outlet, the duct being configured to direct air flow out of the air outlet across the display area and toward the air inlet to form an air curtain (air curtain 26) across the display area; wherein the display area comprises at least one shelf (shelf 1, as modified), the at least one shelf having a shelf plate (Matsuura Fig. 1) which is inclined relative to horizontal for supporting products (see Wirth [0055]); a riser plate and a flow control device provided from the kit of parts of claim 2; wherein the riser plate (Matsuura’s holder A) projects upwards from the shelf plate to retain the products on the shelf plate and the flow control device (stabilizing device 28) projects in front of the shelf and is configured to receive and guide the air curtain as it passes across the display area.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-083664 A (Matsuura) in view of US 2015/0374141 A1 (Wirth).
With respect to claim 13: Matsuura discloses a method of modifying a shelf (shelf 1) comprising: replacing or reconfiguring a riser plate attached to the shelf so as to change an angle between an inner retaining surface (mounting portion 2 and/or rising portion 2a) which projects upwards from a shelf plate of the shelf and an outer guiding surface of the riser plate (holder portion 3) which diverges along at least a portion of its length from the inner retaining surface in a downward direction (in a downward direction, holder portion 3 gets further from mounting portion 2).
The process of reconfiguring the apparatus as shown in Figs. 4a-4c; 9a-9c; and/or 11a-11c meets “reconfiguring…” as claimed. Interchanging the different embodiments of Matsuura’s apparatus to the shelf 1 meets “replacing…” as claimed. 
Matsuura does not disclose shelf 1 being “of a refrigerated display case” as claimed. Matsuura does not disclose the step of “changing the angle of the shelf from a first angle to a second angle” as claimed. 
Wirth [0037] discloses shelves 17 mounted in an open refrigerated display case (ORDC 2). Wirth [0055] discloses the shelves 17 may be configured so as to allow the shelf portion 30 to be positioned at different angles. This may be beneficial for displaying different types of products. Wirth [0045] discloses shelves 17 include a product information strip 34 that is similar to the shelf tag 5 of Matsuura’s invention. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to put Matsuura’s shelves 1 and shelf label apparatus in Wirth’s ORDC, in lieu of the shelves 17, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. One would be motivated to make such a modification in order to provide the electronic shelf label 5 in Matsuura’s invention inside a retail display case like Wirth’s. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to change the angle of the shelf 1 from a first angle to a second angle as claimed based on Wirth [0055], because that may be beneficial for displaying different types of products. 
Matsuura does not disclose the mounting portion 2 retaining products on the shelf 1.
Matsuura’s figures show the mounting portion 2 extends upward from the shelf 1 at the front portion of the shelf 1, in an analogous manner as the Applicant’s inner retaining surface 208. Wirth [0003] discloses chilled or frozen items are commonly displayed in retail environments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have chilled or frozen items displayed on the shelf 1 based on Wirth [0003]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the mounting portion 2 retain the products by virtue of being located in front of the products on the shelf 1, based on the configuration of the mounting portion 2 in Matsuura’s figures. This meets “to retain products on the shelf plate” as claimed. 
With respect to claim 14: Matsuura in view of Wirth makes obvious wherein the riser plate is provided from a kit of parts for forming a riser plate for a shelf of a refrigerated display case (ORDC 2), wherein the kit of parts comprises: an inner plate component (mounting portion 2 and/or rising portion 2a) which forms an inner retaining surface of the riser plate that is configured to project upwards from a shelf plate of the shelf to retain products on the shelf plate; and a plurality of outer fairing components (holder portion 3 of Figs. 1-4 is a first outer fairing component; holder portion 3 of Figs. 5-7 is a second outer fairing component) interchangeably connectable with the inner plate component (mounting portion 2 is the same for Figs. 1-4 and Figs. 5-7) and each configured to form an outer guiding surface of the riser plate which diverges along at least a portion of its length from the inner retaining surface in a downward direction (in a downward direction, holder portion 3 gets further from mounting portion 2);4 38111079.1wherein the plurality of outer fairing components are each configured to provide a different angle between the outer guiding surface and the inner retaining surface (Figs. 4a-4c; Figs. 5-7); and reconfiguring the riser plate comprises interchanging the outer fairing component of the riser plate with another of the plurality of outer fairing components which is configured for the second angle (switching the embodiment of Matsuura Figs. 1-4 for the embodiment of Matsuura Figs. 5-7, or vice-versa).
With respect to claim 16: Matsuura in view of Wirth makes obvious wherein the riser plate is provided from a kit of parts comprising a plurality of riser plates (embodiment of Figs. 1-4 is a first riser plate; Figs. 5-7 is a second riser plate; Figs. 8-11 is a third riser plate) interchangeably connectable to a shelf of a refrigerated display case (similarly to how each connects to display shelf 1), each of the riser plates comprising: an inner retaining surface (mounting portion 2 and/or rising portion 2a) configured to project upwards from a shelf plate of the shelf to retain products on the shelf plate; and an outer guiding surface (holder portion 3); wherein at least a portion of the outer guiding surface diverges along its length in a downward direction from the inner retaining surface (in a downward direction, holder portion 3 gets further from mounting portion 2); wherein the plurality of riser plates are each configured to provide a different angle between the outer guiding surface and the inner retaining surface, and replacing the riser plate comprises interchanging the riser plate with another of the plurality of riser plates which is configured for the second angle (interchanging one of the three embodiments for another of the three embodiments).
With respect to claim 17: Matsuura in view of Wirth makes obvious wherein the riser plate comprises: an inner plate component (mounting portion 2 and/or rising portion 2a) which forms an inner retaining surface configured to project upwards from a shelf plate of the shelf to retain products on the shelf plate when it is inclined relative to horizontal; and an outer fairing component (holder portion 3) which forms an outer guiding surface (outer surface of holder portion 3); wherein at least a portion of the outer guiding surface diverges along its length in a downward direction from the inner retaining surface (in a downward direction, holder portion 3 gets further from mounting portion 2); wherein the outer fairing component is hingedly connected to the inner plate component (using hinge 4) in order to allow an angle between the outer guiding surface and the inner retaining surface to be adjusted, and reconfiguring the riser plate comprises adjusting the angle between the outer guiding surface and the inner retaining surface via the hinged connection (Figs. 4a-4c; Figs. 11a-11c).
Allowable Subject Matter
Claims 4-5 would be allowed if the objections to claim 4 made above in this Office action are overcome by amendment.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637